

115 HR 3479 IH: Secure Miles with All Resources and Technology Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3479IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Hurd (for himself, Mr. Cuellar, Mr. Valadao, Mr. Knight, Mr. Pearce, Mr. Fitzpatrick, Mr. Rothfus, Mr. Gonzalez of Texas, and Mr. Katko) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve border security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure Miles with All Resources and Technology Act. 2.DefinitionsIn this Act:
 (1)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (2)High traffic areasThe term high traffic areas has the meaning given the term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 102 of this Act.
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)Situational awarenessThe term situational awareness has the meaning given the term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
			IInfrastructure and Equipment
 101.Strengthening the requirements for border security technology along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)in subsection (a)— (A)by inserting and border technology before in the vicinity of; and
 (B)by striking illegal crossings in areas of high illegal entry into the United Sates and inserting , impede, and detect illegal activity in high traffic areas; (2)in subsection (c)(1), by inserting and, pursuant to subsection (d), the installation, operation, and maintenance of technology after barriers and roads; and
 (3)by adding at the end the following new subsections:  (d)Installation, operation, and maintenance of technology (1)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy the most practical and effective technology available along the United States border for achieving situational awareness and operational control of the border.
 (2)Technology definedIn this subparagraph, the term technology includes border surveillance and detection technology, including— (A)radar surveillance systems;
 (B)Vehicle and Dismount Exploitation Radars (VADER); (C)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology;
 (D)sensors; (E)unmanned cameras;
 (F)man-portable and mobile vehicle-mounted unmanned aerial vehicles; and (G)any other devices, tools, or systems found to be more effective or advanced than those specified in subparagraphs (A) through (F).
 (e)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means sectors along the northern, southern, or coastal border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity.
 (2)Situational awareness definedThe term situational awareness has the meaning given the term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)..
				102.Comprehensive southern border strategy
				(a)Comprehensive strategy
 (1)RequirementNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive Southern border strategy.
 (2)ContentsThe strategy submitted under paragraph (1) shall include— (A)a list of known physical barriers, technologies, tools, and other devices that can be used to achieve and maintain situational awareness and operational control (as such term is defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)) along the southern border;
 (B)a projected per mile cost estimate for each physical barrier, technology, tool, and other device included on the list required under paragraph (1);
 (C)a detailed account of which type of physical barrier, technology, tool, or other device the Department believes is necessary to achieve and maintain situational awareness and operational control for each liner mile of the southern border;
 (D)an explanation for why such physical barrier, technology, tool, or other device was chosen to achieve and maintain situational awareness and operational control for each linear mile of the southern border, including—
 (i)the methodology used to determine which type of physical barrier, technology, tool, or other device was chosen for such linear mile;
 (ii)an examination of existing manmade and natural barriers for each linear mile of the southern border; and
 (iii)the information collected and evaluated from— (I)the appropriate U.S. Customs and Border Protection Sector Chief;
 (II)the Joint Task Force Commander; (III)the appropriate State Governor;
 (IV)local law enforcement officials; (V)private property owners; and
 (VI)other affected stakeholders; (E)a per mile cost calculation for each linear mile of the southern border given the type of physical barrier, technology, tool, or other device chosen to achieve and maintain operational control for each linear mile; and
 (F)a cost justification for each time a more expensive physical barrier, technology, tool, or other device is chosen over a less expensive option, as established by the per mile cost estimates required in subparagraph (B).
 103.Eradication of carrizo cane and salt cedarNot later than January 20, 2019, the Secretary, after coordinating with the heads of relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River.
			IIGrants
			201.Operation stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
					
						2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2017 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2018 through 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2018 through 2022 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
					
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
					
						
							Sec. 2009. Operation Stonegarden..
				202.Southern border region emergency communications grant
 (a)In generalThe Secretary, in consultation with the Governors of the States located on the southern border, shall establish a two-year grant program to improve emergency communications in the southern border region.
 (b)Eligibility for grantsAn individual is eligible for a grant under this section if the individual demonstrates that the individual—
 (1)regularly resides or works in a State on the southern border; and (2)is at greater risk of border violence due to a lack of cellular and LTE network service at the individual’s residence or business and the individual’s proximity to the southern border.
 (c)Use of grantsGrants awarded under this section may be used to purchase satellite telephone communications systems and services that—
 (1)can provide access to 9–1–1 service; and (2)are equipped with receivers for the Global Positioning System.
					